Citation Nr: 1443317	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  07-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

What evaluation is warranted for a left knee disability, status post total replacement, from December 1, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


D. Havivi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June to November 1980, and from January 1983 to July 2005.
 
This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted entitlement to service connection for left knee arthritis and assigned a 10 percent rating, effective August 1, 2005.  The Veteran appealed the assigned rating.  

On October 18, 2011, the Veteran underwent total left knee replacement surgery and pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 was granted a 100 percent rating for the year following this surgery.  This rating was reduced to 30 percent effective December 1, 2012.
 
In March 2012, the Veteran testified before the undersigned.  In June 2012, the Board, in pertinent part, denied entitlement to higher initial rating for left knee arthritis from August 1, 2005 to October 17, 2011, and remanded the question of entitlement to a rating higher than 30 percent from December 1, 2012.  After remanding the case for further development the Board denied the claim at issue in November 2013.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In July 2014, the Court issued a joint motion for remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the July 2014 joint motion for remand approved by the Court, further development consistent with the Court's order is required.  

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the August 2013 VA examination of the appellant's residuals of a total left knee replacement must be provided access to the appellant's claims file, Virtual VA file, and VBMS file for review.  Following review of these files and all pertinent evidence that examiner must address whether his finding that the appellant experiences "[i]ntermediate degrees of residual weakness, pain or limitation of motion" could, instead, be characterized as "chronic residuals consisting of severe painful motion or weakness in the affected extremity."  If so, why?  If not, why not?

Further, the August 2013 examiner must explain the rationale behind the statement that the appellant has "[i]ntermediate degrees of residual weakness, pain or limitation of motion,"  and how the appellant's residuals of a total left knee replacement manifest themselves.  A well-reasoned and complete rationale must be provided for any opinion offered.

2.  After the development requested has been completed, the AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC must ensure that the August 2013 examiner documented his consideration of all records contained in Virtual VA and VBMS.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  The AMC should then readjudicate the Veteran's claims.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



